UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7678


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRINITY JAQUEY CLYBURN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01299-TLW-1)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trinity Jaquey Clyburn, Appellant Pro Se.               Arthur Bradley
Parham, Assistant United States Attorney,              Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Trinity    Jaquey     Clyburn    appeals    the      district    court’s

order   denying   his     motion    for    reduction    of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we   affirm     for     the

reasons stated by the district court.                   See United States v.

Clyburn, No. 4:05-cr-01299-TLW-1 (D.S.C. filed Aug. 24, 2009 &

entered Aug. 25, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument       would   not     aid     the

decisional process.

                                                                             AFFIRMED




                                          2